Citation Nr: 0520871	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  00-03 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for generalized 
arthritis.

3.  Entitlement to an increased rating in excess of 10 
percent for traumatic arthritis of the left fifth finger.



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from March 1943 to 
October 1945.       .

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied appellant's request to 
reopen a previously adjudicated claim for service connection 
for bilateral hearing loss.  The same rating decision denied 
service connection for generalized arthritis and continued a 
10 percent rating for traumatic arthritis of the fifth finger 
of the left hand.


FINDINGS OF FACT

1.  Appellant's claim for bilateral hearing loss was last 
finally denied by a rating decision in October 1987, with 
notice in April 1988.  This was the last final denial on any 
basis.  The instant request to reopen the claim was received 
in May 1999.

2.  Evidence received subsequent to the October 1987 denial 
does not bear directly and substantially on the specific 
matter under consideration, is cumulative and redundant of 
the evidence of record, and is not, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly adjudicate the claim.

3.  Appellant has been competently diagnosed with 
osteoarthritis of the cervical spine, lumbar spine, right 
hip, and right shoulder.  Evidence does not show onset of 
arthritis in military service or within the first year after 
discharge.  There is no medical evidence of nexus between 
appellant's current osteoarthritis and his military service, 
and the earliest medical documentation of osteoarthritis 
occurs many years after appellant's discharge from service.

4.  Appellant's left fifth finger is painful, swollen, and 
deformed.  There is no measured limitation of range of 
motion.  Appellant's current compensation for left fifth 
finger disability is equal to the compensation that he would 
receive for elective amputation of that digit.


CONCLUSIONS OF LAW

1.  Evidence added to the file since the October 1987 rating 
decision is not new and material; the claim for service 
connection for bilateral sensorineural hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  Generalized osteoarthritis was not incurred in or 
aggravated by military service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).

3.  Schedular criteria for evaluation in excess of 10 percent 
for traumatic arthritis of the left fifth finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.68, 4.71a, 
Diagnostic Codes 5010-5229, 5227 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial adjudication in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, appellant's claim was received in May 
1999.  The original rating decision of September 1999, the 
Statement of the Case (SOC) in October 1999, and the 
Supplemental Statements of the Case (SSOC) in November 1999 
and March 2005 all listed the evidence on file that had been 
considered in formulation of the decision.  RO sent appellant 
VCAA duty-to-assist letters in April 2002 and September 2003, 
after enactment of the VCAA and during the pendancy of this 
appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect his 
claims.  The Board is aware of no additional outstanding 
evidence that would be relevant to the issues under 
contention, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records; appellant has not identified any 
other medical providers who may have relevant evidence.  
Appellant was advised of his entitlement to a hearing before 
the RO and/or before the Board but he did not elect to have a 
hearing.  Appellant was scheduled for a VA hearing 
examination and a VA joints examination in February 2005, but 
he failed to report for examination; when a claimant fails 
without good cause to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record; when the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(a), (b) (2004).  The 
Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's separation qualification record shows that he 
served as a jackhammer operator for 20 months during his 
military service.  He also served in combat and was awarded 
the Purple Heart Medal.

Appellant's service medical records are on file.  His 
induction physical in March 1943 listed no musculoskeletal 
abnormalities and rated hearing as normal (15/15 in a 
"whispered voice" test).  Appellant had a transverse 
fracture to the distal phalanx of his left little finger in 
May 1945 due to a falling 500-pound block; a follow-up note 
dated June 1945 stated that the injury had healed.  
Appellant's separation physical in October 1945 showed normal 
hearing (15/15 by "whispered voice" test); the only 
musculoskeletal abnormality noted was a deformity of little 
finger with loose fingernail, considered not disabling.  The 
only significant injury noted on the separation physical was 
a smash injury to the fourth [sic] finger, left hand. 

A rating decision in October 1945 granted service connection 
for left fifth finger injury, classified as ankylosis of the 
left small finger, with a noncompensable (0 percent) rating.

In January 1981, appellant submitted a claim for service 
connection for injury to the left hand, not otherwise 
specified.  RO issued a rating decision in February 1981 that 
continued the 0 percent rating for left little finger 
disability.

Appellant had a VA medical examination in June 1981.  He 
complained of numbness in the fingers of his left hand.  In a 
place on the exam that provides for hearing loss to be noted, 
it was noted that no hearing loss was noted.  An X-ray of the 
left hand showed an amputation of the distal phalanx of the 
fourth finger and an irregularity (old fracture deformity) of 
the tuft of the fifth finger; the X-ray also showed probable 
degenerative arthritis of the interphalangeal joint.  
Appellant reported having injured his left little finger in 
service and complained of some numbness, but appellant could 
move the finger.  The examiner noted amputation of the distal 
phalanx of the fourth finger, left hand.  Appellant was able 
to make a partial fist and to grasp.  Range of motion of the 
interphalangeal joints was to 40 degrees distal joint, 30 
degrees proximal joint, and 90 degrees medial joint.  The 
little finger was mildly swollen.  The examiner noted no 
hearing loss.  The examiner's diagnosis was injury to the 
left little finger with residual mild deformity.  
   
Based on the VA examination discussed above, RO issued a 
rating decision in September 1981 that increased the 
disability rating for the left little finger to 10 percent.  
The traumatic amputation of the distal phalanx of the left 
fourth (ring) finger was noted as a nonservice connected 
disability.

Appellant submitted a claim for service connection for 
bilateral hearing loss in April 1986, citing his use in 
service of jackhammers and demolitions.  In support of his 
claim, he submitted a VA audiological examination dated April 
1986 in which the examiner diagnosed bilateral sensorineural 
hearing loss (SNHL), worse at high frequencies.  The examiner 
noted reported history of progressive hearing loss over the 
previous 5 to 6 years, and especially the previous 4 to 5 
years.  The examiner noted history of noise exposure in 
service (combat engineers) and after service (construction).  
The examiner also noted that appellant reportedly had a head 
trauma in 1978 that knocked him unconscious.  The examiner 
stated an opinion that deafness was consequent to acoustic 
and head trauma.

RO issued a rating decision in May 1986 that denied service 
connection for bilateral SNHL.  Appellant was notified of the 
decision but did not appeal.

Appellant submitted another claim for bilateral SNHL in 
August 1987.  RO obtained a copy of a VA audiological 
examination in April 1987 that showed current bilateral high 
frequency SNHL.  RO considered the new evidence but issued a 
rating decision in October 1987 that denied service 
connection for SNHL on the merits.  Appellant was notified of 
the decision but did not appeal.

Appellant received VA inpatient treatment in May to June 1988 
for osteoarthritis with multiple joint involvement, including 
cervical spine, lumbosacral spine, and right shoulder.  
Treatment records did not record an opinion in regard to the 
etiology of the osteoarthritis.

RO issued a rating decision in July 1988 that continued the 
current rating of 10 percent for left little finger 
disability.   Appellant was notified of the decision but did 
not appeal.

Appellant complained to VA of "arthritis pain" in the right 
arm in May 1997. In July 1997 he complained of ongoing pain 
in the right shoulder, radiating to the right arm; 
examination showed limited range of motion of the shoulder 
and the examiner suspected arthritis of the shoulder.  
Subsequent VA X-ray of the right shoulder in July 1997 showed 
degenerative osteoarthritis with minimal deformity of the 
humeral head, most likely due to aseptic necrosis. 

Appellant had a VA audiological examination in April 1999.  
The examiner's diagnosis was bilateral SNHL, mild-to-moderate 
in the right ear and mild-to-severe in the left ear.  Speech 
recognition at amplified levels as good in the left ear and 
poor in the right ear.  Appellant was fitted for hearing 
aids, which he received in June 1999.

In May 1999, appellant submitted the instant claim for 
service connection for traumatic hearing loss, and for 
increased rating for "arthritis all over the body and hands 
and fingers."  

Appellant had a VA examination of the hands in June 1999.  
The examiner noted that appellant had a history of amputation 
of the tip of the left fourth finger, fracture of the left 
fifth finger, and injuries to both thumbs.  Appellant 
complained of pain in both hands, numbness and tingling in 
both thumbs, and pain in the left fifth finger.  Appellant 
reported that he had 10 percent service connection for 
arthritis of both hands.  On examination, the examiner 
observed amputation of the tip of the left fourth finger and 
scar marks on the left and right thumbs.   Motion of the 
thumbs and fingers was normal.  The left fifth finger was 
deformed.  Strength and dexterity of both hands was normal, 
and sensory examination was normal.  Motor strength of both 
hands was normal.  The examiner's diagnosis was bilateral 
hand pain, amputation of the tip of the left fourth finger, 
deformity and swelling of the left fifth finger status post 
fracture, and scar marks of the left and right thumbs with 
pain.

RO issued a rating decision in September 1999 that denied 
appellant's claim for bilateral hearing loss based on a 
determination that new and material evidence had not been 
received to support the reopening of a previously denied 
claim.  The same rating decision denied service connection 
for generalized arthritis and continued the 10 percent rating 
for traumatic arthritis of the left fifth finger.  Appellant 
submitted an NOD on all three issues in September 1999.

Appellant submitted a VA Form 9 in January 2000 in which he 
stated that he believed his bilateral SNHL was due to noise 
exposure during military service, and that his generalized 
arthritis was due to exposure to rain and to bitter cold 
while living in foxholes.

Appellant presented to the VA pain clinic for an initial 
visit in February 2000.  He reported arthritis pain in the 
spine, neck, and entire body, beginning fifty years ago but 
becoming progressively worse.  Appellant reported that 
movement exacerbates the pain and nothing relieves it.

The file contains a VA pain management note dated July 2000 
that recorded data from several recent evaluations.  X-rays 
in May 2000 had disclosed minor osteoarthritis of the right 
hip and sacralization of L5, with discogenic disease in L4 
through S1.  A bone scan in June 2000 had disclosed no 
evidence of a skeletal pathology in the right hip.  Also 
noted was distal spinal stenosis due to facet arthropathy and 
minor subluxation of L5 vertebral body and bilateral fusion 
of proximal sacroiliac joints.  The C-spine showed 
degenerative spondylosis as well as cervical myelopathy due 
to posterior spurring.  Range of motion was limited in the 
right shoulder, and movement of the neck and trunk were 
painful.  There was tenderness in the right shoulder and 
scapular area.  The assessment was osteoarthritis and spinal 
stenosis.

A subsequent VA magnetic resonance imaging (MRI) examination 
in July 2000 showed no disc herniation and no spinal 
stenosis, but did show generalized degenerative disc disease.  
An electromyograph (EMG) found definite polyradiculopathy of 
the lower right leg.

Appellant had a VA medical examination in October 2000.  
Appellant complained of history of pain in the lower back, 
cervical area, right leg, and right shoulder.  There was no 
history of injury to the neck, but X-rays revealed 
degenerative spondylosis of the cervical spine, and a bone 
scan revealed some abnormalities in the right shoulder area.  
Appellant reported pain in the neck, radiating into both 
shoulders and arm, of several years duration.  Physical 
examination of the cervical spine revealed limitation of 
motion in all planes, no neurological deficit to the upper 
extremities, and tenderness to palpation of the cervical 
vertebrae.  The examiner's diagnosis was spondylosis of the 
cervical spine with associated osteoarthritis.  

In regard to the lower back, there was no history of 
traumatic injury but reported severe pain; physical 
examination showed severe pain and marked limitation of 
motion.  The examiner's diagnosis was osteoarthritis L-2 
through L-5 with severe spinal stenosis L-4, L-5 with marked 
limitation of motion and associated pain.  

In regard to pain in the hip and right leg, appellant 
reported pain beginning in the hip and ending below the right 
knee.  Physical examination revealed limitation of motion in 
the right hip in all planes but no abnormalities of the right 
leg.  The examiner's diagnosis was osteoarthritis of the 
right hip and polyradiculpathy of the right lower extremity.

In regard to the right shoulder, appellant complained of 
severe pain in the right shoulder as compared to the left.  
Physical examination showed limitation of motion of the right 
as compared to the left, and passive motion elicited pain.  
The examiner's diagnosis was osteoarthritis of the right 
shoulder.   

Appellant was scheduled for a VA hearing examination and a VA 
joints examination in February 2005, but he failed to report 
for examination.

III.  Analysis

New and Material Evidence

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  The 
Board is under the statutory obligation to conduct a de novo 
review of the new and material evidence issue.  Without the 
submission of new and material evidence, the Board does not 
have jurisdiction to review the claim in its entirety, and 
its analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

The Board's review in regard to "new and material evidence" 
of this claim will include all evidence received subsequent 
to the last final adjudication denying service connection in 
October 1987.  If new and material evidence is presented or 
secured to a disallowed claim the Board can reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Otherwise, the Board's inquiry must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  However, where resolution of the issue 
on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

The instant request to reopen the claim for service 
connection was received in May 1999.  For claims submitted 
prior to August 29, 2001, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) 
(2001).  

Evidence of record at the time of the October 1987 denial 
consisted of the following: service medical records, the 
finding on the 1981 physical examination, and a report of VA 
audiological examination conducted in April 1986.

Evidence added to the file subsequent to the October 1987 
denial consists of VA inpatient and outpatient treatment 
records from 1987 to 2001 that include occasional notes in 
regard to service to appellant's hearing aids, but provide no 
evidence relevant to whether appellant's hearing loss may or 
may not be related to his military service.  Evidence also 
includes a VA audiological examination conducted in April 
1999, which is relevant toward establishing the severity of 
appellant's hearing loss but does not address the etiology of 
that hearing loss.  Appellant was scheduled for a VA hearing 
test in February 2005 but he failed to report.

The evidence added to the file since the October 1987 rating 
decision is "new" in that it was not before the 
adjudicators at that time.  It is not "material" in that it 
does not address the issues of whether appellant had a 
hearing loss in service or within the first year after 
discharge, or whether his subsequent SNHL is consequent to 
acoustic trauma in service.  

Given that new and material evidence has not been received in 
regard to this claim, the Board cannot proceed to adjudicate 
the appeal on its merits.

Service Connection for Generalized Arthritis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in a 
disability was incurred in active military service, or, if 
pre-existing, was aggravated by such service.  38 U.S.C.A. 
§ 1110, (West 2002), 38 C.F.R. §§ 3.303(a), 3.304 (2004).  
Service connection for osteoarthritis may be presumed to have 
been incurred in service where present to a compensable 
degree following qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to prevail on the issue of service connection for a 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in some 
circumstances lay evidence, of in-service occurrence or 
aggravation of the disease or injury; and medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The first part of the Hickson test is medical evidence of a 
current disability.  Here, the VA medical examination of 
October 2000 documents that appellant currently suffers from 
osteoarthritis of the cervical spine, lumbar spine, right 
hip, and right shoulder.  The Board finds that the first part 
of the Hickson test has been satisfied.

The second part of the Hickson test is medical or lay 
evidence of in-service aggravation or incurrence of a 
disease.  Here, there is no evidence of any musculoskeletal 
trauma in service other than the left fifth digit, which is 
separately service-connected.  There is no indication of 
trauma to the cervical spine, lumbar spine, or right hip.  
The Board therefore finds that the second part of the Hickson 
test has not been satisfied.

The third part of the Hickson test is medical evidence of a 
nexus between the current disability and the in-service 
disease or injury.  In this case, there is no such medical 
evidence, and the Board finds that the third Hickson element 
has not been satisfied.

As an alternative to the Hickson analysis, under 38 C.F.R. 
§ 3.303(b) (2004), service connection may be awarded for a 
chronic condition when (1) a chronic disease manifests itself 
in service and the veteran currently has the same condition, 
or (2) a disease manifests itself in service but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's current 
condition.  Savage v. Gober, 10 Vet. App. 488, 485-98 (1997).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2004).  The record does 
not show that the disease manifested itself in service, so 
38 C.F.R. § 3.303 does not apply in this case. 

Certain chronic diseases shall be presumptively service-
connected if they become manifest to a compensable degree 
within one year after discharge, and arthritis is among them.  
38 C.F.R. § 3.307, 3.309 (2004).  However, the evidence does 
not show that the condition became manifest to a compensable 
degree within the first year after appellant's discharge form 
service, so the presumption does not apply.

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the earliest 
medical documentation of arthritis dates from May 1988, more 
than 40 years after appellant's discharge.  The Board finds 
that this passage of years is actual evidence against a claim 
of service connection.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.  

Evaluation of Fifth Finger, Left Hand

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, while regulations require review 
of the entire recorded history by the adjudicator to ensure a 
more accurate evaluation, they do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.  

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
any part of the musculoskeletal system that becomes painful 
on use to be "seriously disabled."  38 C.F.R. § 4.40 
(2004).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2004).  The rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 
203 (1993).

Disabilities of single digits of the hand are rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5224 through 5230.  
Traumatic arthritis (Diagnostic Code 5010) is rated as 
limitation of motion of the joint concerned (Diagnostic Code 
5230), for which the maximum schedular rating is 0 percent 
disabling.  Ankylosis of the little finger is rated under 
Diagnostic Code 5227), which also does not have a compensable 
rating.

The most recent competent evidence of appellant's symptoms is 
provided by the VA examination of the hands in June 1999 
(appellant failed to report for a VA examination in February 
2005).  Appellant complained of pain in the left fifth 
finger.  Motion of the fingers was normal, but the left fifth 
finger was deformed.  The examiner's diagnosis was deformity 
and swelling of the left fifth finger status post fracture.  

Under the "amputation rule" the combined ratings for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2004).  The amputation of the 
little finger at proximal interphalangeal joint would result 
in a rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5156 (2004).   Appellant accordingly has the maximum 
benefit available under the "amputation rule."

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must 
consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."  38 C.F.R. 
§ 4.40 (2001).  Functional loss due to pain or weakness must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40 (2004).  
In this case, the examiner in June 1999 diagnosed bilateral 
hand pain generally, but did not note that appellant had 
particular pain in the service-connected left fifth finger.  
The Board accordingly holds that the current rating of 10 
percent adequately compensates appellant for the DeLuca 
factors of pain, weakness, and fatigability, and that no 
additional compensation is appropriate.  As noted above, 
additional compensation is in any case not possible under the 
"amputation rule." 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence that appellant's left fifth finger has 
caused him frequent periods of hospitalization or a degree of 
industrial impairment beyond that envisioned under the rating 
schedule.  The Board accordingly finds that extraschedular 
rating is not appropriate for this disability.

Based on the above, the Board finds that the criteria for an 
increased evaluation in excess of 10 percent are not met.  In 
reaching this conclusion, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record does not show that 
the manifestations of appellant's service-connected 
disability more closely approximate those required for the 
higher rating.  For these reasons, the Board has determined 
that the evidence preponderates against the claim for 
entitlement to an increased evaluation and the benefit-of-
the-doubt rule does not apply. 


ORDER

New and material evidence not having been received, the claim 
for service connection for bilateral sensorineural hearing 
loss is not reopened.  Service connection for generalized 
arthritis is denied.  Rating in excess of 10 percent for 
traumatic arthritis of the left fifth digit is denied. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


